            Case 1:19-cr-00833-SHS Document 318 Filed 08/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                                 X


UNITED STATES OF AMERICA
                                                                       CONSENT PRELIMINARY ORDER
                   - V. -                                              OF FORFEITURE/
                                                                       MONEY JUDGMENT
DERREK LARKIN,
                                                                       19 Cr. 833 (SHS)
                            Defendant.

-- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ---   X


                   WHEREAS, on or about November 19, 2019, DEREK LARKIN (the

"Defendant"), was charged in a two-count Indictment, 19 Cr. 833 (SHS) (the "Indictment"), with

conspiracy to commit wire fraud, in violation of Title 18, United States Code, Sections 1349,

2326(1), and 2326(2) (Count One); obstruction of justice, in violation of Title 18, United States

Code, Section 1512(c) and 2 (Count Two);

                   WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 982(a)(8), any and all real or personal property used or intended to be used to commit,

facilitate, or to promote the commission of the offenses; and any and all real or personal property,

constituting, derived from or traceable to the gross proceeds that the Defendants obtained, directly

or indirectly, as a result of the offense charged in Count One of the Indictment, including but not

limited to a sum of money in United States currency, representing the amount of proceeds traceable

to the commission of the offense charged in Count One of the Indictment, and certain specific

property;

                    WHEREAS, on or about January 21, 2021, the Defendant pied guilty to Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit
          Case 1:19-cr-00833-SHS Document 318 Filed 08/02/21 Page 2 of 4




to the United States, pursuant to Title 18, United States Code, Section 982(a)(8), a sum of money

equal to $650,000 in United States currency, representing proceeds traceable to the commission of

the offense;

               WHEREAS , the Defendant consents to the entry of a money judgment in the

amount of $650,000 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Kiersten A. Fletcher, Robert B. Sobelman, and Sheb Swett, of counsel, and the

Defendant, and his counsel, Jeffrey H. Lichtman, Esq., that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pied guilty, a money judgment in the amount of $650,000 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)( 4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, DERREK

LARKIN, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.
          Case 1:19-cr-00833-SHS Document 318 Filed 08/02/21 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Customs and Border Protection is authorized to deposit

the payments on the Money Judgment in the Assets Forfeiture Fund, and the United States shall

have clear title to such forfeited property.

                5.      Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

                6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney ' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

                7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

                8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney ' s Office, One St. Andrew' s Plaza, New York, New York 10007.
          Case 1:19-cr-00833-SHS Document 318 Filed 08/02/21 Page 4 of 4




               9.      The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York



By:
         iers en A. Fletcher                                        DATE
                                                                         8/?-/1-(
       Robert B. Sobelman
       Sheb Swett
       Assistant United States Attorneys
       One St. Andrew's Plaza
       New York, NY 10007
       (212)63 7-2238//2616/6522


DERREK LARKIN


By:
       DERREK LARKIN



By:
        Jeffr~              an, Esq.                                DATE
        Attorney for Defendant
        11 East 44 th Street, Suite 501
        New York, NY 10017
